Citation Nr: 0702450	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  02-01 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.

3.  Entitlement to service connection for diabetes mellitus, 
secondary to a service connected disability.

4.  Entitlement to service connection for residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to December 1953.  These matters are before the 
Board of Veterans? Appeals (Board) on appeal from July 2001 
and November 2002 rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2003 the case was remanded for 


DOCKET NO.  02-01 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.

3.  Entitlement to service connection for diabetes mellitus, 
secondary to a service connected disability.

4.  Entitlement to service connection for residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to December 1953.  These matters are before the 
Board of Veterans? Appeals (Board) on appeal from July 2001 
and November 2002 rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2003 the case was remanded for 
further evidentiary development.

The veteran has raised a claim of entitlement to service 
connection for a jaw disability.  The RO has not adjudicated 
this issue, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  CAD was not manifested in service or in the veteran's 
first postservice year, and the preponderance of the evidence 
is against a finding that the veteran's CAD is related to his 
service.

2.  The veteran's COPD was not manifested in service, and the 
preponderance of the evidence is against a finding that it is 
related to his service or to asbestos exposure therein.

3.  The veteran's diabetes mellitus was not manifested in 
service or in his first postservice year and is not shown to 
be related to his service; medication alleged to have caused 
the diabetes was not for treatment of a service connected 
disability.

4.  The veteran's prostate cancer was not manifested in 
service or in the first postservice year, and is not shown to 
be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for CAD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Service connection for COPD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  The claim seeking service connection for diabetes 
mellitus as secondary to medication for a service connected 
lung disability is legally insufficient; service connection 
for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

4.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  A March 2004 letter (after 
the initial adjudications) informed the veteran of the VCAA 
and its mandates regarding service connection claims, and of 
his and VA's respective claims development responsibilities.  
This letter specifically advised him to submit any additional 
evidence or information that he may have pertaining to his 
claims.  The claims were subsequently readjudicated in a 
September 2005 Supplemental Statement of the Case (SSOC).  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006).  As the service connection claims are being 
denied, there is no prejudice to the veteran in the failure 
to notify him regarding the assignment of ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The veteran has received all essential notice, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and post-service private 
and VA treatment records.  VA has arranged for medical 
examinations and opinions.  VA's duty to assist the veteran 
in the development of facts pertinent to these claims is met.

II.  Factual Basis

The veteran's January 1952 service enlistment examination 
showed all bodily systems to be normal with the exception of 
tachycardia that was not considered disabling (N.C.D.)  In 
October 1953, he was treated for right calicectasis.  His 
service separation examination in December 1953 showed all 
bodily systems to be normal.  Notably, chest X-rays (CXRs) in 
January 1952, May 1952, July 1953, and December 1953 were 
negative.  His personnel records show that he served aboard 
the USS CALOOSAHATCHEE (A.O. 98) from January 1952 to 
December 1953.

Private medical records (PMR's) report the veteran's 
treatment for lumbosacral strain in 1954.  

VA examination in February 1955 recorded the veteran's 
history of recurrent lumbosacral area pain since service.  
Examination showed a prostate normal in size that was not 
enlarged, boggy or tender.  A prostate smear from a small 
amount of clear fluid showed many squamous cell epithelial 
cells, rare white blood cells (WBC) and few gram positive 
cocci; there was no typical gram negative intracellular 
dysplococci.  The examiner diagnosed chronic prostatitis, not 
found; calicectasis, and no evidence of pathology by X-ray of 
the lumbosacral vertebrae and pelvis.

An April 1955 rating decision granted service connection for 
right kidney calicectasis and awarded an initial 10 percent 
rating.

VA examination in January 1956 diagnosed history of 
sacroiliac strain with a negative physical examination.

VA examination in October 1960 reported the veteran's history 
of recurrent pain in the lumbosacral, thoracic and right 
kidney areas.  He had been treated for dysuria with sulphur 
drugs.  The examiner, following examination and laboratory 
testing, diagnosed calicectasis of the right kidney.

The veteran reportedly underwent coronary artery bypass 
grafting (CABG) in January 1987.  An October 1987 PMR noted 
the veteran had stopped smoking 5-years previous.  A CXR was 
reported as negative.  His subsequent PMR's report a history 
of prostatitis in 1953, hypercholesterolemia, a 15-year 
smoking history, cardiac catheterization in April 1994, and 
an additional CABG in 1997.  CXR's were not interpreted as 
showing asbestosis or asbestos-related disease.

Records from Decatur General Hospital include the following 
findings from an August 1999 pulmonary function test (PFT):

"IMPRESSION:  Normal spirometry, normal lung 
volumes, with the exception of mild increase in 
residual volume consistent with air trapping, mild 
to moderate reduction in diffusion capacity.  With 
the exception of reduction in the DLCO, 
spirometry, and lung volumes do not suggest 
restrictive disease."

In January 2000, a Board certified physician in internal 
medicine and pulmonary disease interpreted CXR findings as 
showing interstitial lung disease with pleural thickness and 
pleural plaques consistent with asbestos exposure/asbestos 
related disease.  Notably, the grade quality of the film was 
noted to be less than optimal due to overexposure.

In March 2000, the veteran presented to Dr. R., a physician 
practicing internal medicine, with complaint of a chronic 
non-productive cough that had worsened the last two months.  
He had mild dyspnea with marked exertion that resolved with 
rest.  He reported a history of asbestos exposure, but denied 
ever having smoked.  A PFT demonstrated a mild increase in 
residual volume consistent with air trapping; mild to 
moderate reduction of effusion capacity; and no evidence of 
restrictive disease.  A CXR showed thickening of pleural 
lining.  A thorax computerized tomography (CT) scan 
(conducted with intravenous (IV) contrast and high resolution 
images at 2 cm. intervals through the lung fields) showed 
essentially clear lung fields; a few small emphysematous 
bulla; scattered nonspecific small mediastinal lymph nodes; 
no abnormally enlarged mediastinal or hilar lymph nodes; mild 
pleural thickening at the posterior right base; and no 
pleural effusion.  The impression provided was no definitive 
evidence of active disease.  The veteran was placed on 
Uniphyl and Atrovent, and referred for evaluation.  A May 
2000 combined ventilation study and lung scan showed a normal 
study.  At that time, Dr. R., reported as follows:

"[The patient] was recently seen by Dr. [G] @ UAB 
for evaluation of dyspnea.  Echo demonstrated 
normal pulmonary pressures.  Spirometry 
demonstrated mildly abnormal DLCO (diffusion 
capacity of carbon monoxide) which can be seen 
[with] chronic PTE (pulmonary thromboembolism), 
anemia and 1° (primary) pulmonary HTN 
(hypertension).  Cont [with] some dyspnea on 
exertion.  He was unable to tolerate Uniphyl.  He 
felt very anxious on Volmax.

CV (cardiovascular) RRR (regular rate and rhythm) 
lungs clear [without] wheezing [with] forced 
expiration.  Abdomen soft + BS (bowel sounds) - 
masses.

A/P (assessment/prognosis) dyspnea ? Etiology 
unclear.  Will begin Atrovent MDI 2 puffs q6.  v 
VQ scan.  Family wants to see another 
pulmonologist at Montclair."

A May 2000 referral from Dr. R., in pertinent part, stated as 
follows:

"Initially, I saw [the veteran] in the office on 
3/2/00.  At that time, he was with complaint of a 
chronic nonproductive cough which had become worse 
over the proceeding two months.  The cough was 
typically worse at night and was generally 
nonproductive.  Reflux symptoms were well 
controlled on Prilosec and treated his symptoms of 
allergic rhinitis aggressively with Allegra and 
Nasonex.  An initial chest x-ray done in the 
office demonstrated a thickened pleural lining.  
He has had a history of asbestos exposure.  
Pulmonary function test demonstrated normal 
spirometry and normal lung volumes with the 
exception of a mild increase in residual volume 
consistent with air trapping.  Those pulmonary 
function tests were obtained in August of 1999.  
More recent pulmonary function test demonstrated a 
mildly abnormal diffusion capacity.  There is no 
history of anemia.  A recent VQ scan was within 
normal limits.  An echocardiogram demonstrated 
normal pulmonary pressures.  He persists with 
shortness of breath on exertion.  His medications 
at this time include, Simonet 25/100 mg q.h.s., 
Xanax 0.25 mg q.h.s., Prilosec 20 mg q.d., 
Celebrex 100 mg b.i.d., Calan SR 240 mg 1/2 q.d., 
vitamin E, Ecotrin, Lipitor 10 mg. q.h.s., and 
Atrovent MDI 2 puffs q.6 hours."

In statements received in June and July 2000, the veteran 
reported asbestos exposure while working as a boiler tender 
aboard the USS CALOOSAHATCHEE (A.O. 98).  He had cleaned, 
removed and repaired boiler room items insulated with 
asbestos.  He started smoking in the Navy upon getting free 
samples, and quit in 1966.  His postservice occupations 
included working 11/2 years with a window company, 12 years 
with Florida Power and Light as a boiler and turbine 
operator, and working 27 years as a utilities supervisor with 
AMOCO Chemicals.  He stated that none of his postservice 
occupations were directly related to the asbestos trade.  He 
first had triple-bypass heart surgery in 1987 followed by 
single-bypass heart surgery in 1997.  He reported having lung 
thickness, chronic cough, occasional pain under his right 
shoulder blade, and shortness of breath that worsened with 
activity.  He had been informed by doctors that, based upon 
review of X-rays and CT scans, he had lung diseases caused by 
asbestos and chemical exposure.  He had been told of cavities 
in his lungs that had trapped air.  He submitted a statement 
from the Clerk, United States District Court for the Eastern 
District of Texas, indicating that, as a veteran of World War 
II, he was a potential plaintiff in a class action suit on 
behalf of persons who were exposed to asbestos or asbestos-
containing products.  

In June 2000, the veteran underwent evaluation by Dr. D., a 
pulmonologist, that noted his twelve-month history of 
significant and gradual worsening of exertional dyspnea.  His 
last two PFT's had showed normal spirometry and lung volumes 
but moderate reduction in diffusion capacity.  A ventilation 
perfusion lung scan had been normal.  His past history was 
significant for CAD status post CABG, hypercholesterolemia, 
GERD, and allergic rhinitis.  Of significance, he exhibited 
some symptoms of mild arthritis but had never been told he 
had rheumatoid disease or lupus.  Dr. D. provided the 
following study findings:

"Arterial blood gases showed a pO2 (partial 
pressure (tension) of oxygen, artery) of 77, PCO2 
of 35, pH of 7.42 on room air with an O2 
saturation of 95%.
Chest x-rays were reviewed showing no evidence of 
significant pulmonary parenchymal abnormality.  
Postop changes following his heart surgery noted.  
No pleural plaques or pleural calcification noted.
CT scans from 1999 were also reviewed showing no 
evidence of significant parenchymal disease, 
pleural effusion or pleural plaques."

A PFT in June 2000 was interpreted as showing 1) normal 
spirometry; 2) mild reduction in residual volume (RV) and 
mild to moderate reduction in DLCO; and 3) normal resting 
room air (RA) arterial blood gas (ABG).

A July 2000 metabolic stress test resulted in the following 
findings:

"INTERPRETATION:

1)  The patient made a submaximal effort.  The 
exercise was stopped because of fatigue.  
2)  The exercise was submaximal as shown by an RER 
< 1.10 at WRmax.
3)  The functional capacity was very low (< 75% of 
predicted); however, the test was only submaximal.  
The VO2 (oxygen consumption) at anaerobic 
threshold was < 40% of the predicted VO2max.  This 
is low, indicating possible circulatory impairment 
(systemic or pulmonary vascular disease or heart 
disease).
4)  The Vt/FVC (tidal volume/forced vital 
capacity) was low (< 50%) and was consistent with 
submaximal exercise.  The breathing reserve was 
normal (30 to 50%).
5) 
6)  The O2/pulse was low.  The heart rate reserve 
was high (> 15%).  The systolic blood pressure did 
not rise over 160 mmHg during exercise; however, 
the exercise was not maximal.  The ECG was normal 
at rest and became abnormal during the exercise 
test.

CONCLUSION:
Submaximal exercise test.  Based on the oxygen 
uptake of < 15 mL/kg/min, the subject is severely 
incapacitated and unable to work.  However, the 
VO2 from a submaximal exercise test will 
underestimate the subject's capabilities.  The VO2 
was consistent with Class 2 cardiac failure (10 to 
16 mL/kg/min) as defined by Weber et al."

A July 2000 statement from Dr. D., interpreted the metabolic 
stress test as follows:

"[The veteran] was called today with the results 
of his metabolic stress test.  This study showed 
some mild circulatory impairment with submaximal 
exercise effort.  His VO2 at anaerobic threshold 
was less than 40% of the predicted VO2 max, 
indicating possible circulatory impairment 
(systemic/pulmonary vascular disease vs. cardiac 
disease).  There is also some evidence of poor 
conditioning.  The patient's PO2 response during 
exercise was normal, however I feel that he may 
still have a component of mild vasculitis."

An August 2000 follow-up consultation with Dr. D., indicated 
that repeat PFTs showed normal spirometry and lung volumes, 
and that diffusion capacity had improved to 86% of normal 
following steroid therapy.  The following impressions were 
provided:

"IMPRESSION
1.	Pulmonary vasculitis-probably on the basis 
of connective tissue disease-seronegative.
2.	Coronary artery disease.
3.	Hypercholesterolemia.
4.	Arterial hypertension.
5.	Arthritis.
6.	PLMS (periodic limb movements during sleep).
7.	Remote history of asbestos exposure.
8.	Reactive cough."

An August 2000 clinical record from Dr. R., stated that a 
recent metabolic stress test demonstrated mild circulatory 
impairment with submaximal exercise effort consistent with a 
mild vasculitis.  The veteran had a positive history for 
ischemic heart disease.  The assessment was "Dyspnea.  The 
etiology of his dyspnea on exertion is unclear.  Dr. [D.] 
feels that he has some sort of vasculitis."

VA general medical examination in December 2000 included the 
veteran's report of CABG's in 1987 and 1997.  He was on Calan 
to control his heart rhythm, and Lipitor for a lipid 
disorder.  His breathing was not good, particularly with very 
cold weather.  He had pain under his right scapula when 
breathing hard, but did not report exertional chest pain.  He 
had a chronic cough, worse at night, that was usually non-
productive; but he did have production of a white or brownish 
color material.  He slept on one pillow and occasionally 
awakened with shortness of breath that he treated with Xanax.  
He denied history of swollen feet or ankles.  He had a prior 
history of gastrointestinal reflux disease (GERD) with 
esophageal surgery.  His wife had noticed his wheezing.  He 
had smoked approximately one pack of cigarettes per day from 
1952 to 1968.  PFT demonstrated normal spirometry, lung 
volumes and diffusion capacity.  The examiner offered 
impressions that included of history of traumatic 
hydronephrosis; arterial sclerotic heart disease with CABG 
times two; COPD; history of esophageal surgery for GERD; 
benign prostatic hypertrophy (BPH); impotence; and diabetes 
mellitus.

A January 2001 follow-up consultation by Dr. D., indicated 
that the veteran had a known history of pulmonary vasculitis 
probably on the basis of connective tissue disorder.  A CXR 
showed no evidence of changes since March 2000.

A March 2001 addendum to the December 2000 VA examination 
report stated as follows:

"The patient states that he was a well attender 
while in the Navy and that he was exposed to 
asbestos while cleaning mortars and the steam 
lines that which he worked was traced with 
asbestos.  The patient served in the job for 
twenty-one months.  

The patient worked for water, power, and light and 
was a boiler operator and turbine operator there 
and had a little asbestos exposure.  The patient 
worked there for about twelve years.  He was a 
boiler operator for about five years.

The patient worked for Amaco chemical company 
which made a variety of acid and he worked as a 
supervisor there for some twenty-six years.

Note:  A high resolution CT of the chest on 3-8-01 
showed some minimal right pleural thickening 
without calcification or underlying lung 
interstitial disease to suggest any asbestosis 
related abnormality."

A March 2001 PFT conducted at Decatur General Hospital, 
noting the veteran's five pack year history of tobacco use, 
showed 1) significant variability in forced vital capacity 
maneuver with reduced FVC but normal total lung capacity on 
lung volumes; 2) essentially normal spirometry; 3) 
essentially normal lung volumes, with the exception of mild 
increase is residual volume that may indicate air trapping; 
and 4) moderate reduction in diffusion capacity.

Medical records and statements from Dr. R., in April, June 
and July 2001, included an assessment of pulmonary vasculitis 
secondary to asbestos exposure, requiring chronic steroids.  
It was noted that the veteran had been seeing pulmonologist 
Dr. D.

In statements received in July and August 2001, the veteran 
reported that his heart and lung problems had not accrued 
until many years after service.  He had been told of having 
lung disease consistent with asbestos exposure, his short-
windedness was due to air trapping in his lungs due to 
scarring, and that he did not exhale as much air as he 
inhaled.  He stated that he had not been exposed to asbestos 
while working for Florida Light and Power.  He attributed his 
heart problems, in part, due to a 10-year history of 
cigarette smoking that began in service and asbestos 
exposure.  He had a friend who had recently died as a result 
of lung cancer caused by asbestos.  He became diabetic after 
taking Prednisone and inhalers for his lung problem.

A follow-up consultation with Dr. D., in December 2001 
included PFT results that showed normal airways to 
bronchodilator changes; normal lung volumes; and normal 
diffusion capacity when adjusted for alveolar volume.

At an RO hearing in December 2001, the veteran testified to 
asbestos exposure while serving as a boiler tender in the 
Navy.  He worked in close quarters below sea level with a 
poor ventilation system, including circulating fans that 
often did not work.  He had inhaled small asbestos fibers 
from the boilers and insulation.  He was first treated for a 
heart condition in the 1980's.  Around that time, he was told 
he had scar tissue in his lungs that required monitoring.  
During a hospitalization for pneumonia, he was found to have 
air trapping with pleural thickening shown by X-ray and CT 
scan examinations.  He had been told that his lung problems 
could be related to asbestos exposure, but had not been told 
of a relationship between his asbestos exposure and his heart 
condition.  He felt that VA had not provided him a proper 
diagnosis.  He also thought that his conditions may have been 
attributable to PCB's present on the ships.  He denied 
asbestos exposure during his postservice occupations.  His 
spouse had witnessed his breathing problems.  

At his hearing, the veteran submitted an article noting that 
World War II era ships had asbestos-lined pipes, PCB-coated 
wiring, and lead paint-covered walls.  These ships were 
scheduled for scrapping, and visitors were required to sign a 
release before boarding the ship acknowledging "the toxic 
brew they will be breathing."

In December 2001, the veteran underwent a radical 
prostatectomy.  His surgical pathology report returned a 
diagnosis of moderately differentiated adenocarcinoma, 
Gleason's score 6 (3+3).  

In a statement received in February 2002, the veteran 
reported having prostate problems prior to his release from 
service and for several years following his discharge from 
service.

A December 2002 record from Decatur General Hospital showed 
the veteran's treatment for right lower lobe pneumonia.  He 
was noted to have become diabetic after taking steroids for 
pulmonary vasculitis secondary to asbestos exposure.  CXRs in 
December 2002 and February 2003 were not interpreted as 
showing asbestosis or asbestos-related lung disease.

A March 2004 follow-up consultation with Dr. D., produced an 
impression of questionable (?) connective tissue disorder 
with pulmonary vasculitis.  PFT's appeared normal, and CXR 
showed no evidence of infiltrates or significant 
cardiomegaly.

VA pulmonary examination in March 2004 stated as follows:
"A.  REVIEW OF MEDICAL RECORDS:  [The patient] is 
a 72-year-old veteran with military service from 
January 1952 to December 1953.  He was in the 
Navy.  This is an evaluation for pulmonary 
tuberculosis.

B.  MEDICAL HISTORY (SUBJECTIVE COMPLAINTS):  [The 
veteran] does not have, and has never been told 
that he had pulmonary tuberculosis.  He is 
claiming asbestos exposure.  He was in the Navy 
aboardship and was a boiler tender, so it would 
appear that he has a good history for asbestos 
exposure.  He states he gets short of breath in 
humid weather, but he can walk unlimited.  His 
pulmonary function tests done December 28, 2000, 
were within normal limits.  His DLCO was normal 
and he had an arterial oxygen of 77, which is low 
normal, and arterial carbon dioxide of 36, which 
is normal.  At that time, he had a hemoglobin of 
17.1.  He is being treated for obstructive lung 
disease.  He is on steroid inhaler and he is felt 
to have had steroid-induced diabetes for about 
five years.  He is currently being treated for 
diabetes.  He also has coronary artery disease 
with a bypass operation in 1987, which was 
repeated in 1997.  This was all done at Brookwood 
Hospital in Birmingham.  He states that he was 
told he had no heart damage.  He takes Avandia for 
his diabetes and also is on Nexium for symptoms of 
gastroesophageal reflux disease.  He is using 
Aerobid inhaler and Combivent inhaler for his 
presumed pulmonary problem.  He also takes Calan, 
which he states is for a heart rhythm problem, and 
is on Ecotrin, Xanax, and Lipitor.

C.  PHYSICAL EXAMINATION (OBJECTIVE FINDINGS):  
Height 5'10 1/2", weight 190 pounds, blood pressure 
130/80, pulse 70.  Head, ears, eyes, nose and 
throat exam was negative, no evidence of diabetic 
or hypertensive retinopathy.  Jugular venous pulse 
and carotid pulse were normal.  Chest - lungs were 
clear; he had good breath sounds throughout, no 
wheezing.  Expiration and inspiration were normal.  
Heart was not palpably enlarged.  There were no 
murmurs or extra sounds.  His rhythm was regular.  
Peripheral pulses were all present.

D.  DIAGNOSTIC AND CLINICAL TESTS:  Pulmonary 
function tests and a chest x-ray were obtained and 
the results are pending.

E.  DIAGNOSES:
1)  Diabetes mellitus type 2.

2)  Coronary artery disease, apparently three 
vessel but with normal left ventricular function, 
secondary to his diabetes.

3)  Asbestos exposure history, but clinically no 
signs of pulmonary disease.

**Pulmonary function test results:  Unable to 
obtain ABG's.  No obstruction by spiro.  MVV is 
reduced possibly due to poor cooperation with the 
maneuver or neuromuscular disease.  Normal lung 
volum[e]s (decreased RV of unknown significance).  
Normal DLCO.  Chest x-ray shows no acute lung 
disease."

In a statement received in March 2004, the veteran stated 
that he was treated for serious kidney and prostate problems 
at the Navy Hospital in Newport, Rhode Island, the South 
Boston Navy Yard Clinic, and the VA Hospital in Coral Gables, 
Florida.  He stated that tests were conducted very often, and 
felt that his complete records were not of file.

Clinical records from Cardiovascular Associates, P.C., in May 
and November 2004, included assessments of atherosclerotic 
heart disease (ASHD) S/P CABG, COPD, diabetes mellitus (DM), 
sleep apnea and prostate cancer (CA).  There is no indication 
that CXR's were performed.  A November 2004 statement stated 
as follows:

"[The veteran] has ASHD with previous coronary 
bypass surgery, and severe COPD secondary to 
interstitial fibrosis and asbestosis.  He also 
has diabetes and prostate cancer.  Any assistance 
with his medications will be greatly 
appreciated."

VA respiratory examination in June 2005 reflects review of 
the claims file.  The examination report states as follows:

"A)  REVIEW OF MEDICAL RECORDS:

B)  MEDICAL HISTORY (SUBJECTIVE COMPLAINTS):  The 
patient is a 73-year-old white male who presents to 
the compensation and pension clinic today.  He was 
in the [N]avy from 1952 to 1953.  Afterwords he 
worked as a turbine operator at Florida Power and 
then with AMACO Chemicals.  He has a ten pack year 
history of smoking and quit in 1960s.  His 
medications are as follows: Nexium, Avandia, 
Aerobid, Flovent, Calan, Vitamin E, aspirin, Xanax, 
Lipitor, Mobic and Sinemet.  The patient states 
that he has had significant shortness of breath and 
dyspnea on exertion for the past ten years.  He was 
diagnosed with coronary artery disease in 1987 and 
he was experiencing chest pain.  He had a bypass 
done at that time and did well up until 1997 when 
he had a repeat bypass.  He states that he follows 
up with a cardiologist and has been told that 
everything is going well from a cardiac standpoint.  
He states, however, that for the past ten years his 
breathing is markedly worsened.  He is being 
followed by several pulmonologists, currently Dr. 
[D] in Decatur.  He has been diagnosed with 
pulmonary vasculitis and has been put on steroid 
therapy with improvement of his pulmonary function 
tests although he still has functional Class II 
symptoms related to his pulmonary disease.  He 
states that as long as he walks at a slow pace he 
can do all of his ADLs; however, with any kind of 
increased activity, he will notice he gets 
shortness of breath with some dyspnea on exertion.  
He does report an occasional cough but it is 
usually non-productive and denies any fevers or 
chills.  He states that when he was in the [N]avy 
he did have significant asbestos exposure and feels 
that his breathing is most likely related to that 
history of asbestos exposure.  He has had numerous 
CT scans and PFTs in the past which have all had 
varying results.  They have all demonstrated normal 
spirometry with some evidence of a mild decrease in 
DLCO and some air trapping on some of the reports.  
However, he has had CT scans which have only 
demonstrated minimal pleural thickening without any 
evidence of interstitial disease or any evidence 
for asbestos exposure.

Most recent high resolution CT scan in 2001 
demonstrated that he has minimal right pleural 
thickening without calcification or underlying lung 
interstitial disease that suggests asbestosis.  He 
then had PFTs done in November of 2004 
demonstrating FVC of 3.41, FEV1 of 2.05, total lung 
capacity of 5.78, residual volume of 87%, and DLCO 
of 103%.  The results were read as no obstruction, 
normal lung volumes and normal diffusion.

C)  PHYSICAL EXAMINATION (OBJECTIVE FINDINGS):  
Cardiovascular: Regular rate and rhythm.  Lungs:  
Clear to auscultation bilaterally with no prolonged 
expiratory phase, no wheezing.

D)  ASSESSMENT AND PLAN:  Patient with what has 
been described as pulmonary vasculitis.  Although 
he had asbestos exposure while he was in the 
[N]avy, he does not appear to have any evidence of 
asbestosis in his lungs.  With asbestosis, you 
would expect him to have diminished DLCO as well as 
findings on CT.  The high resolution CT which is 
most sensitive for detecting changes for asbestos 
in the lungs was essentially negative.  Also, he 
had several pulmonary function tests, with most 
recent one in November of 2004, as well as in March 
2004, all of which demonstrated normal DLCO.  While 
you can have normal restrictive lung defects on 
spirometry, you would expect to see diminished DLCO 
as well as asbestosis.  However, this is not 
appreciated in any of his most recent PFTs.  Based 
on my opinion, I do not feel that the patient's 
underlying lung disease is related to his 
asbestosis and nor is his coronary artery disease 
related to his asbestosis.  He has a history of 
diabetes, hypertension and hyperlipidemia."

III.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as 
arteriosclerosis, diabetes mellitus and malignant tumor, will 
be presumed if they become manifest to a compensable degree 
within a year after service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

VA has provided adjudicators with some guidelines in 
addressing claims involving asbestos exposure, as set forth 
in Veteran's Benefits Administration Manual M21-1, Part VI, 
7.21.  The manual states as follows: 

(1)  Asbestos fiber masses have a tendency to 
break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be 
inhaled or swallowed.  Inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also 
associated with asbestos exposure. 
(2)  Asbestos, a fibrous form of silicate mineral 
of varied chemical composition and physical 
configuration, derives from serpentine and 
amphibole ore bodies.  The asbestos fibers are 
obtained from these minerals after the rocks have 
been crushed.  Africa has been the source of large 
quantities of crocidolite and amosite.  The main 
asbestos product now used in the United States is 
chrysotile which consists of varied mixtures of 
chrysotile, tremolite, actinolite, and 
anthophyllite fibers.  The biological actions of 
these fibers differ in some respects.  Chrysotile 
products have their initial effects on the small 
airways of the lung, cause asbestosis more slowly, 
but result in lung cancer more often.  The African 
fibers have more initial effects on the small 
blood vessels of the lung, the alveolar walls and 
the pleura, and result in more mesothelioma.  True 
chrysotile fibers are hollow and extremely thin.  
All the other varieties of asbestos fibers are 
solid. 
(3) Persons with asbestos exposure have an 
increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  The risk of developing bronchial cancer 
is increased in current cigarette smokers who have 
had asbestos exposure.  Mesotheliomas are not 
associated with cigarette smoking.  Lung cancer 
associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.  
About 50 percent of persons with asbestosis 
eventually develop lung cancer, about 17 percent 
develop mesothelioma, and about 10 percent develop 
gastrointestinal and urogenital cancers.  All 
persons with significant asbestosis develop cor 
pulmonale and those who do not die from cancer 
often die from heart failure secondary to cor 
pulmonale.

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 
865-66 (1998) (codified at 38 U.S.C.A. § 1103, with 
implementing regulation at 38 C.F.R. § 3.300), became law.  
This law, in pertinent part, prohibits service connection for 
death or disability resulting from an injury or disability 
due to use of tobacco products in service.  It applies to all 
claims filed on or after June 9, 1998.  As the instant claim 
was filed after June 9, 1998, 38 U.S.C.A. § 1103 applies 
herein.  Consequently, to the extent the evidence of record 
indicates the veteran's pulmonary disability to any degree 
results from smoking or tobacco use during service, the claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  See generally Kane v. Principi, 17 
Vet. App. 97 (2003).  There is also no competent (medical) 
evidence that a service connected disability caused the 
veteran to use tobacco products, and that such use resulted 
in the current pulmonary disability.  See VAOPGCPREC 6-23 
(Oct. 28, 2003).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Notably, VA amended 
38 C.F.R. § 3.310, effective October 10, 2006, to add an 
additional section to incorporate the holding in Allen.  71 
Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  Absent a related service connected 
disability, this new provision does not apply.

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

IV.  Analysis

At the outset, the Board notes that the nature of the 
veteran's duties aboard a World War II era ship establishes 
his likely exposure to asbestos during service.  That matter 
is not in dispute.

CAD, diabetes mellitus and prostate cancer have been 
diagnosed.  However, there is no competent (medical) evidence 
that such diseases were manifested in service or in the 
veteran's first postservice year.  Consequently, service 
connection for such diseases on the basis that they were 
first manifested in service, and persisted, or on a 
presumptive basis (as chronic diseases under 38 U.S.C.A. 
§ 1112) is not warranted.  

To warrant direct service connection in these circumstances, 
the evidence must show that such diseases are related to an 
event, injury, or disease in service.  There is no competent 
(medical) evidence that relates these diseases to his 
service.  Notably, the evidence first shows CAD in 1997, 
diabetes mellitus in 2000 and prostate cancer in 2001.  Such 
a long interval between service and the initial known 
treatment for these diseases is, of itself, a factor against 
a finding that they are service-connected.  See Maxson v. 
Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000).  

The medical evidence suggests that his diabetes mellitus is 
steroid-induced, and the June 2005 VA examiner essentially 
stated that the veteran's CAD bears no relationship to his 
asbestos exposure.  Notably, prostate cancer is specifically 
excluded in VA's Manual as an asbestos-related disease.  The 
beliefs of the veteran and his spouse that his CAD, diabetes 
mellitus and prostate cancer were first shown in service or 
the first postservice year, or are otherwise related to 
events in service such as exposure to asbestos and chemicals, 
cannot be considered competent evidence, as they are 
laypersons, untrained in determining medical diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Without any competent evidence of a nexus between 
these diseases and his active service, direct service 
connection is not warranted.

With respect to his pulmonary disorder, it is not contended, 
and it is not shown, that a pulmonary disability was 
manifested in service.  The evidence of record contains 
conflicting interpretations of the significance of abnormal 
radiological and PFT findings first manifested many years 
after service.  There is no dispute that radiological 
findings show some right pleural thickening, and PFT's have 
shown abnormal findings for diffusion capacity.  The March 
2001 (addendum), March 2004 and June 2005 VA examiners found 
that the veteran showed no clinical or radiological signs of 
asbestosis or asbestos-related pulmonary disease.  The 
veteran's private pulmonologist, Dr. D., has found that the 
veteran manifests pulmonary vasculitis probably on the basis 
of sero-negative connective tissue disease.  This examiner 
has not diagnosed asbestosis or any asbestos-related disease.  

On the other hand, a Board-certified radiologist in 1999 
stated that a CXR showed interstitial lung disease and 
pleural thickness/plaques consistent with asbestos 
exposure/asbestos-related disease.  This interpretation, 
based upon an overexposed CXR, conflicts with the findings of 
the VA examiners and private pulmonologist who have had 
benefit of review of subsequent extensive testing including 
CXR's, PFT's, metabolic stress testing, ventilation perfusion 
lung scan and high resolution CT scan.  The veteran's 
treating physician, internal medicinist Dr. R., has stated 
that the veteran manifests pulmonary vasculitis secondary to 
asbestos exposure.  Notably, Dr. R., referred the veteran for 
a specialist opinion in this case and that specialist has 
found pulmonary vasculitis probably on the basis of sero-
negative connective tissue disease.  Finally, a November 2004 
statement from Cardiovascular Associates, P.C., indicated 
that the veteran has severe COPD secondary to interstitial 
fibrosis and asbestosis.  There is no indication that this 
assessment was based upon radiology findings and no rationale 
as to how the diagnosis was rendered is provided.

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The opinion of the June 2005 
VA examiner merits the greatest probative value, as it was 
based on a review of the actual record and includes a full 
discussion of the evidence, to include the results of a high 
resolution CT scan that was deemed the most sensitive means 
for detecting asbestos related changes in the lungs.  This 
opinion is consistent with those of the March 2001 (addendum) 
and March 2004 VA examiners and the private pulmonology 
specialist.  The opinion by the veteran and his spouse that 
he manifests asbestosis, an asbestos-related disease, or a 
lung disorder related to events in service, is not competent 
evidence.  See Espiritu, supra.  Thus, the preponderance of 
the evidence establishes that the veteran does not have 
asbestosis or any other asbestos related pulmonary disease 
and is against a finding that the COPD for which service 
connection is sought is related to service.  Consequently, 
this claim must be denied.

The veteran's claim seeking service connection for diabetes 
mellitus is premised on a theory that the disease is 
secondary to steroid medication for his pulmonary disability.  
Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected (emphasis added) disease or injury.  In 
other words, the threshold legal requirement for establishing 
secondary service connection is that the primary disability 
alleged to have caused or aggravated the disability for which 
secondary service connection is sought must be service-
connected.  

Here, that threshold requirement is not met.  Service 
connection for a pulmonary disability has been denied, and 
the claim seeking service connection for diabetes mellitus as 
secondary to medication prescribed for a pulmonary disability 
must be denied as lacking legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).








ORDER

Service connection for coronary artery disease is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for diabetes mellitus, including on a 
secondary basis, is denied.

Service connection for residuals of prostate cancer is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


